
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


AMENDED AND RESTATED
TITAN MACHINERY INC.
2005 EQUITY INCENTIVE PLAN

SECTION 1.
DEFINITIONS


        As used herein, the following terms shall have the meanings indicated
below:

        (a)   "Affiliate" shall mean the Parent or a Subsidiary of the Company.

        (b)   "Committee" shall mean a Committee of two or more directors who
shall be appointed by and serve at the pleasure of the Board. If the Company's
securities are registered pursuant to Section 12 of the Securities Exchange Act
of 1934, as amended, then, to the extent necessary for compliance with
Rule 16b-3, or any successor provision, each of the members of the Committee
shall be a "non-employee director." Solely for purposes of this Section 1(a),
"non-employee director" shall have the same meaning as set form in Rule 16b-3,
or any successor provision, as then in effect, of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended.

        (c)   The "Company" shall mean Titan Machinery Inc., a North Dakota
corporation.

        (d)   "Fair Market Value" as of any date shall mean (i) if such stock is
listed on the Nasdaq National Market, Nasdaq SmallCap Market, or an established
stock exchange, the price of such stock at the close of the regular trading
session of such market or exchange on such date, as reported by The Wall Street
Journal or a comparable reporting service, or, if no sale of such stock shall
have occurred on such date, on the next preceding day on which there was a sale
of stock; (ii) if such stock is not so listed on the Nasdaq National Market,
Nasdaq SmallCap Market, or an established stock exchange, the average of the
closing "bid" and "asked" prices quoted by the OTC Bulletin Board, the National
Quotation Bureau, or any comparable reporting service on such date or, if there
are no quoted "bid" and "asked" prices on such date, on the next preceding date
for which there are such quotes; or (iii) if such stock is not publicly traded
as of such date, the per share value as determined by the Board, or the
Committee, in its sole discretion by applying principles of valuation with
respect to the Company's Common Stock.

        (e)   The "Internal Revenue Code" or "Code" shall mean the Internal
Revenue Code of 1986, as amended from time to time.

        (f)    The "Participant" means (i) an employee of the Company or any
Affiliate to whom an incentive stock option has been granted pursuant to
Section 9, (ii) a consultant or advisor to or director, employee or officer of
the Company or any Affiliate to whom a nonqualified stock option has been
granted pursuant to Section 10, or (iii) a consultant or advisor to, or
director, employee or officer of the Company or any Affiliate to whom a
restricted stock award has been granted pursuant to Section 11.

        (g)   "Parent" shall mean any corporation which owns, directly or
indirectly in an unbroken chain, fifty percent (50%) or more of the total voting
power of the Company's outstanding stock.

        (h)   The "Plan" means the Titan Machinery Inc. 2005 Equity Incentive
Plan, as amended hereafter from time to time, including the form of Option and
Award Agreements as they may be modified by the Board from time to time.

        (i)    "Stock," "Option Stock" or "Common Stock" shall mean Common Stock
of the Company (subject to adjustment as described in Section 12) reserved for
incentive and nonqualified stock options and restricted stock awards pursuant to
this Plan.

A-1

--------------------------------------------------------------------------------



        (j)    A "Subsidiary" shall mean any corporation of which fifty percent
(50%) or more of the total voting power of outstanding stock is owned, directly
or indirectly in an unbroken chain, by the Company.


SECTION 2.
PURPOSE


        The Plan has been established to promote the interests of the Company,
its Subsidiaries and its stockholders by (i) attracting and retaining
exceptional employees, consultants and directors; (ii) motivating such
employees, consultants and directors by means of performance-related incentives
to achieve long-range performance goals; and (iii) enabling such employees,
consultants and directors to participate in the long-term growth and financial
success of the Company.

        It is the intention of the Company to carry out the Plan through the
granting of stock options which will qualify as "incentive stock options" under
the provisions of Section 422 of the Internal Revenue Code, or any successor
provision, pursuant to Section 9 of this Plan, through the granting of
nonqualified stock options pursuant to Section 10 of this Plan, and through the
granting of restricted stock awards pursuant to Section 11 of this Plan. With
respect to incentive stock options, adoption of this Plan shall be and is
expressly subject to the condition of approval by the shareholders of the
Company within 12 months before or after the adoption of the Plan by the Board
of Directors. Any incentive stock options granted after adoption of the Plan by
the Board of Directors shall be treated as nonqualified stock options if
shareholder approval is not obtained within such 12-month period.


SECTION 3.
EFFECTIVE DATE OF PLAN


        The Plan shall be effective as of the date of adoption by the Board of
Directors, subject to approval by the shareholders of the Company as required in
Section 2.


SECTION 4.
ADMINISTRATION


        The Plan shall be administered by the Board of Directors of the Company
(hereinafter referred to as the "Board") or by a Committee which may be
appointed by the Board from time to time or by one or more officers designated
by the Board or Committee (collectively referred to as the "Administrator").
Except as otherwise provided herein, the Administrator shall have all of the
powers vested in it under the provisions of the Plan, including but not limited
to exclusive authority (where applicable and within the limitations described in
the Plan) to determine, in its sole discretion, whether an incentive stock
option, nonqualified stock option or restricted stock award shall be granted,
the individuals to whom, and the time or times at which, options and awards
shall be granted, the number of shares subject to each option or award, the
option price, and terms and conditions of each option or award. The
Administrator shall have full power and authority to administer and interpret
the Plan, to make and amend rules, regulations and guidelines for administering
the Plan, to prescribe the form and conditions of the respective stock option
and restricted stock award agreements (which may vary from Participant to
Participant) evidencing each option or award and to make all other
determinations necessary or advisable for the administration of the Plan. The
Administrator's interpretation of the Plan, and all actions taken and
determinations made by the Administrator pursuant to the power vested in it
hereunder, shall be conclusive and binding on all parties concerned.

        No member of the Board or the Committee shall be liable for any action
taken or determination made in good faith in connection with the administration
of the Plan. In the event the Board appoints a Committee as provided hereunder,
any action of the Committee with respect to the administration of

A-2

--------------------------------------------------------------------------------




the Plan shall be taken pursuant to a majority vote of the Committee members or
pursuant to the written resolution of all Committee members.


SECTION 5.
PARTICIPANTS


        The Administrator shall from time to time, at its discretion and without
approval of the shareholders, designate those employees to whom incentive stock
options shall be granted pursuant to Section 9 of the Plan; those employees,
officers, directors, consultants and advisors of the Company or of any Affiliate
to whom nonqualified stock options shall be granted pursuant to Section 10 of
the Plan; and those employees, officers, directors, consultants and advisors of
the Company or any Affiliate to whom restricted stock awards shall be granted
pursuant to Section 11 of the Plan; provided, however, that consultants or
advisors shall not be eligible to receive stock options or restricted stock
awards hereunder unless such consultant or advisor renders bona fide services to
the Company or Affiliate and such services are not in connection with the offer
or sale of securities in a capital raising transaction and do not directly or
indirectly promote or maintain a market for the Company's securities. The
Administrator may grant additional incentive stock options, nonqualified stock
options and restricted stock awards under this Plan to some or all Participants
then holding options or awards or may grant options and awards solely or
partially to new Participants. In designating Participants, the Administrator
shall also determine the number of shares to be optioned or awarded to each such
Participant. The Board may from time to time designate individuals as being
ineligible to participate in the Plan.


SECTION 6.
STOCK


        The Stock to he optioned or awarded under this Plan shall consist of
authorized but unissued shares of Stock. One Million, Five Hundred Thousand
(1,500,000) shares of Stock shall be reserved and available for stock options
and restricted stock awards under the Plan; provided, however, that the total
number of shares of Stock reserved for options and restricted stock awards under
this Plan shall be subject to adjustment as provided in Section 12 of the Plan;
and provided, further, that all shares of Stock reserved and available under the
Plan shall constitute the maximum aggregate number of shares of Stock that may
be issued through incentive stock options. If (i) any portion of an outstanding
stock option or restricted stock award under the Plan for any reason expires,
(ii) any portion of an outstanding stock option is terminated prior to the
exercise of such option, or (iii) any portion of a restricted stock award is
terminated prior to the lapsing of any risks of forfeiture on such stock, the
shares of Stock allocable to such portion of the option or award shall continue
to be reserved for stock options and restricted stock awards under the Plan and
may be optioned or awarded hereunder.


SECTION 7.
DURATION OF PLAN


        Incentive stock options may be granted pursuant to the Plan from time to
time during a period often (10) years from the effective date as defined in
Section 3. Nonqualified stock options and restricted stock awards may be granted
pursuant to the Plan from time to time after the effective date of the Plan and
until the Plan is discontinued or terminated by the Board. Any incentive stock
option granted during such ten-year period and any nonqualified stock option or
restricted stock award granted prior to the termination of the Plan by the Board
shall remain in full force and effect until the expiration of the option or
award as specified in the written stock option or restricted stock award
agreement and shall remain subject to the terms and conditions of this Plan.

A-3

--------------------------------------------------------------------------------




SECTION 8.
PAYMENT


        Participants may pay for shares of Stock upon exercise of stock options
granted pursuant to this Plan with cash, personal check, certified check,
previously-owned shares of the Company's Common Stock, or such other form of
payment as may be authorized by the Administrator. Any Stock so tendered as part
of such payment shall be valued at such Stock's then Fair Market Value. The
Administrator may, in its sole discretion, limit the forms of payment available
to the Participant and may exercise such discretion any time prior to the
termination of the option granted to the Participant or upon any exercise of the
option by the Participant. "Previously-owned shares" means shares of the
Company's Common Stock which the Participant has owned for at least six
(6) months prior to the exercise of the stock option, or for such other period
of time as may be required by generally accepted accounting principles.

        With respect to payment in the form of Common Stock of the Company, the
Administrator may require advance approval or adopt such rules as it deems
necessary to assure compliance with Rule 16b-3, or any successor provision, as
then in effect, of the General Rules and Regulations under the Securities
Exchange Act of 1934, if applicable.


SECTION 9.
TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS


        Each incentive stock option granted pursuant to this Section 9 shall be
evidenced by a written incentive stock option agreement (the "Option
Agreement"). The Option Agreement shall be in such form as may be approved from
time to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Option Agreement shall comply
with and be subject to the following terms and conditions:

        (a)    Number of Shares and Option Price.    The Option Agreement shall
state the total number of shares covered by the incentive stock option. To the
extent required to qualify the Option as an incentive stock option under
Section 422 of the Internal Revenue Code, or any successor provision, the option
price per share shall not be less than one hundred percent (100%) of the per
share Fair Market Value of the Common Stock on the date the Administrator grants
the option; provided, however, that if a Participant owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of any Affiliate, the option price per share of an
incentive stock option granted to such Participant shall not be less than one
hundred ten percent (110%) of the per share Fair Market Value of the Common
Stock on the date of the grant of the option. The Administrator shall have full
authority and discretion in establishing the option price and shall be fully
protected in so doing.

        (b)    Term and Exercisability of Incentive Stock Option.    The term
during which any incentive stock option granted under the Plan may be exercised
shall be established in each case by the Administrator. To the extent required
to qualify the Option as an incentive stock option under Section 422 of the
Internal Revenue Code, or any successor provision, in no event shall any
incentive stock option be exercisable during a term of more than 10 years after
the date on which it is granted; provided, however, that if a Participant owns
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Affiliate, the incentive stock
option granted to such Participant shall be exercisable during a term of not
more than five years after the date on which it is granted.

        The Option Agreement shall state when the incentive stock option becomes
exercisable and shall also state the maximum term during which the option may be
exercised. In the event an incentive stock option is exercisable immediately,
the manner of exercise of the option in the event it is not exercised in full
immediately shall be specified in the Option Agreement. The Administrator may
accelerate the

A-4

--------------------------------------------------------------------------------




exercisability of any incentive stock option granted hereunder which is not
immediately exercisable as of the date of grant.

        (c)    Nontransferability.    No incentive stock option shall be
transferable, in whole or in part, by the Participant other than by will or by
the laws of descent and distribution. During the Participant's lifetime, the
incentive stock option may be exercised only by the Participant. If the
Participant shall attempt any transfer of any incentive stock option granted
under the Plan during the Participant's lifetime, such transfer shall be void
and the incentive stock option, to the extent not fully exercised, shall
terminate.

        (d)    No Rights as Shareholder.    A Participant (or the Participant's
successor or successors) shall have no rights as a shareholder with respect to
any shares covered by an incentive stock option until the date of the issuance
of a stock certificate evidencing such shares. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such stock certificate is actually issued (except as otherwise provided
in Section 12 of the Plan).

        (e)    Withholding.    The Company or its Affiliate shall be entitled to
withhold and deduct from future wages of the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant's exercise of an incentive stock option or
a "disqualifying disposition" of shares acquired through the exercise of an
incentive stock option as defined in Code Section 421(b). In the event the
Participant is required under the Option Agreement to pay the Company, or make
arrangements satisfactory to the Company respecting payment of, such withholding
and employment-related taxes, the Board may, in its discretion and pursuant to
such rules as it may adopt, permit the Participant to satisfy such obligation,
in whole or in part, by electing to have the Company withhold shares of Common
Stock otherwise issuable to the Participant as a result of the exercise of the
incentive stock option having a Fair Market Value equal to the minimum required
tax withholding, based on the minimum statutory withholding rates for federal
and state tax purposes, including payroll taxes, that are applicable to the
supplemental income resulting from the option. In no event may the Company or
any Affiliate withhold shares having a Fair Market Value in excess of such
statutory minimum required tax withholding. The Participant's election to have
shares withheld for this purpose shall be made on or before the date the
incentive stock option is exercised or, if later, the date that the amount of
tax to be withheld is determined under applicable tax law. Such election shall
be approved by the Board and otherwise comply with such rules as the Board may
adopt to assure compliance with Rule 16b-3, or any successor provision, as then
in effect, of the General Rules and Regulations under the Securities Exchange
Act of 1934, if applicable.

        (f)    Other Provisions.    The Option Agreement authorized under this
Section 9 shall contain such other provisions as the Administrator shall deem
advisable. Any such Option Agreement shall contain such limitations and
restrictions upon the exercise of the option as shall be necessary to ensure
that such option will be considered an "incentive stock option" as defined in
Section 422 of the Internal Revenue Code or to conform to any change therein.


SECTION 10.
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS


        Each nonqualified stock option granted pursuant to this Section 10 shall
be evidenced by a written nonqualified stock option agreement (the "Option
Agreement"). The Option Agreement shall be in such form as may be approved from
time to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Option Agreement shall comply
with and be subject to the following terms and conditions:

        (a)    Number of Shares and Option Price.    The Option Agreement shall
state the total number of shares covered by the nonqualified stock option.
Unless otherwise determined by the Administrator, the

A-5

--------------------------------------------------------------------------------




option price per share shall be one hundred percent (100%) of the per share Fair
Market Value of the Common Stock on the date the Administrator grants the
option.

        (b)    Term and Exercisability of Nonqualified Stock Option.    The term
during which any nonqualified stock option granted under the Plan may be
exercised shall be established in each case by the Administrator. The Option
Agreement shall state when the nonqualified stock option becomes exercisable and
shall also state the maximum term during which the option may be exercised. In
the event a nonqualified stock option is exercisable immediately, the manner of
exercise of the option in the event it is not exercised in full immediately
shall be specified in the Option Agreement. The Administrator may accelerate the
exercisability of any nonqualified stock option granted hereunder which is not
immediately exercisable as of the date of grant.

        (c)    Withholding.    The Company or its Affiliate shall be entitled to
withhold and deduct from future wages of the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant's exercise of a nonqualified stock option.
In the event the Participant is required under the Option Agreement to pay the
Company or Affiliate, or make arrangements satisfactory to the Company or
Affiliate respecting payment of such withholding and employment-related taxes,
the Administrator may, in its discretion and pursuant to such rules as it may
adopt, permit the Participant to satisfy such obligation, in whole or in part,
by delivering shares of the Company's Common Stock or by electing to have the
Company or Affiliate withhold shares of Common Stock otherwise issuable to the
Participant as a result of the exercise of the nonqualified stock option having
a Fair Market Value equal to the minimum required tax withholding, based on the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to the supplemental income
resulting from such exercise. In no event may the Company or Affiliate withhold
shares having a Fair Market Value in excess of such statutory minimum required
tax withholding. The Participant's election to have shares withheld for this
purpose shall be made on or before the date the nonqualified stock option is
exercised or, if later, the date that the amount of tax to be withheld is
determined under applicable tax law. Such election shall be approved by the
Administrator and otherwise comply with such rules as the Administrator may
adopt to assure compliance with Rule 16b-3, or any successor provision, as then
in effect, of the General Rules and Regulations under the Securities Exchange
Act of 1934, if applicable.

        (d)    Transferability.    The Administrator may, in its sole
discretion, permit the Participant to transfer any or all nonqualified stock
options to any member of the Participant's "immediate family" as such term is
defined in Rule 16a-l(e) promulgated under the Securities Exchange Act of 1934,
or any successor provision, or to one or more trusts whose beneficiaries are
members of such Participant's "immediate family" or partnerships in which such
family members are the only partners; provided, however, that the Participant
cannot receive any consideration for the transfer and such transferred
nonqualified stock option shall continue to be subject to the same terms and
conditions as were applicable to such nonqualified stock option immediately
prior to its transfer.

        (e)    No Rights as Shareholder.    A Participant (or the Participant's
successor or successors) shall have no rights as a shareholder with respect to
any shares covered by a nonqualified stock option until the date of the issuance
of a stock certificate evidencing such shares. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such stock certificate is actually issued (except as otherwise provided
in Section 11 of the Plan).

        (f)    Other Provisions.    The Option Agreement authorized under this
Section 10 shall contain such other provisions as the Administrator shall deem
advisable.

A-6

--------------------------------------------------------------------------------




SECTION 11.
RESTRICTED STOCK AWARDS


        Each restricted stock award granted pursuant to the Plan shall be
evidenced by a written restricted stock agreement (the "Restricted Stock
Agreement"). The Restricted Stock Agreement shall be in such form as may be
approved from time to time by the Administrator and may vary from Participant to
Participant; provided, however, that each Participant and each Restricted Stock
Agreement shall comply with and be subject to the following terms and
conditions:

        (a)    Number of Shares.    The Restricted Stock Agreement shall state
the total number of shares of Stock covered by the restricted stock award.

        (b)    Risks of Forfeiture.    The Restricted Stock Agreement shall set
forth the risks of forfeiture, if any, which shall apply to the shares of Stock
covered by the restricted stock award, and shall specify the manner in which
such risks of forfeiture shall lapse. The Administrator may, in its sole
discretion, modify the manner in which such risks of forfeiture shall lapse but
only with respect to those shares of Stock which are restricted as of the
effective date of the modification.

        (c)    Issuance of Restricted Shares.    The Company shall cause to be
issued a stock certificate representing such shares of Stock in the
Participant's name, and shall deliver such certificate to the Participant;
provided, however, that the Company shall place a legend on such certificate
describing the risks of forfeiture and other transfer restrictions set forth in
the Participant's Restricted Stock Agreement and providing for the cancellation
and return of such certificate if the shares of Stock subject to the restricted
stock award are forfeited.

        (d)    Rights as Shareholder.    Until the risks of forfeiture have
lapsed or the shares subject to such restricted stock award have been forfeited,
the Participant shall be entitled to vote the shares of Stock represented by
such stock certificates and shall receive all dividends attributable to such
shares, but the Participant shall not have any other rights as a shareholder
with respect to such shares.

        (e)    Withholding Taxes.    The Company or its Affiliate shall be
entitled to withhold and deduct from future wages of the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant's restricted stock
award. In the event the Participant is required under the Restricted Stock
Agreement to pay the Company or Affiliate, or make arrangements satisfactory to
the Company or Affiliate respecting payment of, such withholding and
employment-related taxes, the Administrator may, in its discretion and pursuant
to such rules as it may adopt, permit the Participant to satisfy such
obligations, in whole or in part, by delivering shares of Common Stock,
including shares of Stock received pursuant to a restricted stock award on which
the risks of forfeiture have lapsed. Such shares shall have a Fair Market Value
equal to the minimum required tax withholding, based on the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to the supplemental income resulting from the lapsing of the
risks of forfeiture on such restricted stock. In no event may the Participant
deliver shares having a Fair Market Value in excess of such statutory minimum
required tax withholding. The Participant's election to deliver shares of Common
Stock for this purpose shall be made on or before the date that the amount of
tax to be withheld is determined under applicable tax law. Such election shall
be approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3, or any successor
provision, as then in effect, of the General Rules and Regulations under the
Securities Exchange Act of 1934, if applicable.

        (f)    Nontransferability.    No restricted stock award shall be
transferable, in whole or in part, by the Participant, other than by will or by
the laws of descent and distribution, prior to the date the risks of forfeiture
described in the restricted stock agreement have lapsed. If the Participant
shall attempt any transfer of any restricted stock award granted under the Plan
prior to such date, such transfer shall be void and the restricted stock award
shall terminate.

A-7

--------------------------------------------------------------------------------



        (g)    Other Provisions.    The Restricted Stock Agreement authorized
under this Section 11 shall contain such other provisions as the Administrator
shall deem advisable.


SECTION 12.
RECAPITALIZATION, SALE, MERGER, EXCHANGE OR LIQUIDATION


        In the event of an increase or decrease in the number of shares of
Common Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company, the Board may, in its sole discretion, adjust
the number of shares of Stock reserved under Section 6 hereof, the number of
shares of Stock covered by each outstanding stock option and restricted stock
award, and, if applicable, the price per share thereof to reflect such change.
Additional shares which may be credited pursuant to such adjustment shall be
subject to the same restrictions as are applicable to the shares with respect to
which the adjustment relates.

        Unless otherwise provided in the Option or Restricted Stock Agreement,
in the event of an acquisition of the Company through the sale of substantially
all of the Company's assets and the consequent discontinuance of its business or
through a merger, consolidation, exchange, reorganization, reclassification,
extraordinary dividend, divestiture or liquidation of the Company (collectively
referred to as a "transaction"), the Board may provide for one or more of the
following:

        (a)   the equitable acceleration of the exercisability of any
outstanding options and the lapsing of the risks of forfeiture on any restricted
stock awards;

        (b)   the complete termination of this Plan, the cancellation of
outstanding options not exercised prior to a date specified by the Board (which
date shall give Participants a reasonable period of time in which to exercise
the options prior to the effectiveness of such transaction), and the
cancellation of any restricted stock awards for which the risks of forfeiture
have not lapsed;

        (c)   that Participants holding outstanding stock options shall receive,
with respect to each share of Stock subject to such options, as of the effective
date of any such transaction, cash in an amount equal to the excess of the Fair
Market Value of such Stock on the date immediately preceding the effective date
of such transaction over the option price per share of such options; provided
that the Board may, in lieu of such cash payment, distribute to such
Participants shares of Common Stock of the Company or shares of stock of any
corporation succeeding the Company by reason of such transaction, such shares
having a value equal to the cash payment herein;

        (d)   that Participants holding outstanding restricted stock awards
shall receive, with respect to each share of Stock subject to such awards, as of
the effective date of any such transaction, cash in an amount equal to the Fair
Market Value of such Stock on the date immediately preceding the effective date
of such transaction; provided that the Board may, in lieu of such cash payment,
distribute to such Participants shares of Common Stock of the Company or shares
of stock of any corporation succeeding the Company by reason of such
transaction, such shares having a value equal to the cash payment herein;

        (e)   the continuance of the Plan with respect to the exercise of
options which were outstanding as of the date of adoption by the Board of such
plan for such transaction and provide to Participants holding such options the
right to exercise their respective options as to an economically equivalent
number of shares of stock of the corporation succeeding the Company by reason of
such transaction; and

        (f)    the continuance of the Plan with respect to restricted stock
awards for which the risks of forfeiture have not lapsed as of the date of
adoption by the Board of such plan for such transaction

A-8

--------------------------------------------------------------------------------




and provide to Participants holding such awards the right to receive an
economically equivalent number of shares of stock of the corporation succeeding
the Company by reason of such transaction.

The Board may restrict the rights of or the applicability of this Section 12 to
the extent necessary to comply with Section 16(b) of the Securities Exchange Act
of 1934, the Internal Revenue Code or any other applicable law or regulation.
The grant of an option, restricted stock or award pursuant to the Plan shall not
limit in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, exchange or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.


SECTION 13.
SECURITIES LAW COMPLIANCE AND
RESTRICTIONS ON TRANSFER


        No shares of Stock shall be issued pursuant to the Plan unless and until
there has been compliance, in the opinion of Company's counsel, with all
applicable legal requirements, including without limitation, those relating to
securities laws and stock exchange listing requirements. As a condition to the
issuance of Stock to Participant, the Administrator may require Participant to
(i) represent that the shares of Stock are being acquired for investment and not
resale and to make such other representations as the Administrator shall deem
necessary or appropriate to qualify the issuance of the shares of Stock as
exempt from the Securities Act of 1933 and any other applicable securities laws,
and (ii) represent that Participant shall not dispose of the shares of Stock in
violation of the Securities Act of 1933 or any other applicable securities laws
or any company policies then in effect.

        As a further condition to the grant of any stock option or the issuance
of Stock to Participant, Participant agrees to the following:

        (a)   In the event the Company advises Participant that it plans an
underwritten public offering of its Common Stock in compliance with the
Securities Act of 1933, as amended, and the underwriter(s) seek to impose
restrictions under which certain shareholders may not sell or contract to sell
or grant any option to buy or otherwise dispose of part or all of their stock
purchase rights of the underlying Common Stock, Participant will not, for a
period not to exceed 180 days from the prospectus, sell or contract to sell or
grant an option to buy or otherwise dispose of any stock option granted to
Participant pursuant to the Plan or any of the underlying shares of Common Stock
without the prior written consent of the underwriter(s) or its
representative(s).

        (b)   In the event the Company makes any public offering of its
securities and determines in its sole discretion that it is necessary to reduce
the number of issued but unexercised stock purchase rights so as to comply with
any state's securities or Blue Sky law limitations with respect thereto, the
Board of Directors of the Company shall have the right (i) to accelerate the
exercisability of any stock option and the date on which such option must be
exercised, provided that the Company gives Participant prior written notice of
such acceleration, and (ii) to cancel any options or portions thereof which
Participant does not exercise prior to or contemporaneously with such public
offering.

        (c)   In the event of a transaction (as defined in Section 12 of the
Plan), Participant will comply with Rule 145 of the Securities Act of 1933 and
any other restrictions imposed under other applicable legal or accounting
principles if Participant is an "affiliate" (as defined in such applicable legal
and accounting principles) at the time of the transaction, and Participant will
execute any documents necessary to ensure compliance with such rules.

        The Company reserves the right to place a legend on any stock
certificate issued upon the exercise of an option or upon the grant of a
restricted stock award pursuant to the Plan to assure compliance with this
Section 13.

A-9

--------------------------------------------------------------------------------




SECTION 14.
AMENDMENT OF THE PLAN


        The Board may from time to time, insofar as permitted by law, suspend or
discontinue the Plan or revise or amend it in any respect; provided, however,
that no such revision or amendment, except as is authorized in Section 12, shall
impair the terms and conditions of any stock option or restricted stock award
which is outstanding on the date of such revision or amendment to the material
detriment of the Participant without the consent of the Participant.
Notwithstanding the foregoing, no such revision or amendment shall
(i) materially increase the number of shares subject to the Plan except as
provided in Section 12 hereof, (ii) change the designation of the class of
employees eligible to receive stock options or restricted stock awards,
(iii) decrease the price at which options may be granted, or (iv) materially
increase the benefits accruing to Participants under the Plan, without the
approval of the shareholders of the Company if such approval is required for
compliance with the requirements of any applicable law or regulation.
Furthermore, the Plan may not, without the approval of the shareholders, be
amended in any manner that will cause incentive stock options to fail to meet
the requirements of Section 422 of the Internal Revenue Code.


SECTION 15.
NO OBLIGATION TO EXERCISE OPTION


        The granting of a stock option shall impose no obligation upon the
Participant to exercise such option. Further, the granting of a stock option or
restricted stock award hereunder shall not impose upon the Company or any
Affiliate any obligation to retain the Participant in its employ for any period.

A-10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



AMENDED AND RESTATED TITAN MACHINERY INC. 2005 EQUITY INCENTIVE PLAN SECTION 1.
DEFINITIONS
SECTION 2. PURPOSE
SECTION 3. EFFECTIVE DATE OF PLAN
SECTION 4. ADMINISTRATION
SECTION 5. PARTICIPANTS
SECTION 6. STOCK
SECTION 7. DURATION OF PLAN
SECTION 8. PAYMENT
SECTION 9. TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS
SECTION 10. TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS
SECTION 11. RESTRICTED STOCK AWARDS
SECTION 12. RECAPITALIZATION, SALE, MERGER, EXCHANGE OR LIQUIDATION
SECTION 13. SECURITIES LAW COMPLIANCE AND RESTRICTIONS ON TRANSFER
SECTION 14. AMENDMENT OF THE PLAN
SECTION 15. NO OBLIGATION TO EXERCISE OPTION
